Citation Nr: 0002040	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  97-20 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a shrapnel wound of 
the right arm.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for abdominal aortic 
aneurysm.  

4.  Entitlement to service connection for telangiectasia 
macularis eruptiva perstans claimed as a residual of exposure 
to Agent Orange (AO).

5.  Entitlement to service connection for renal cyst as a 
residual of exposure to AO.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1967.  This appeal arises from a March 1997 rating action in 
which the RO denied service connection for a shrapnel wound 
of the right arm, hypertension, abdominal aortic aneurysm, 
telangiectasia macularis eruptiva, secondary to AO exposure, 
and renal cyst, secondary to AO exposure.  

In his notice of disagreement dated in April 1997, the 
veteran requested a hearing before an RO hearing officer.  
The veteran failed to report for the hearing which was set 
for a date in July 1997.

In his substantive appeal, the veteran also claimed 
entitlement to service connection for kidney stones, a claim 
which was subsequently denied by the RO in an August 1997 
rating decision.  A timely notice of disagreement was not 
thereafter filed with regard to this determination and, thus, 
this issue is not before the Board for appellate review.  
38 U.S.C.A. § 7105 (West 1991).  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  At the veteran's examination for entry into service, a 
one inch scar on the right arm and a blood pressure reading 
of 164/100 were noted.

3.  The veteran's pre-existing scar on the right arm and 
blood pressure readings are not shown to have increased in 
severity beyond natural progress during his period of active 
duty.

4.  On separation examination, the veteran was noted to have 
a scar on his right arm and a blood pressure reading of 
130/96 was recorded.

5.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection for abdominal aortic aneurysm, 
telangiectasia macularis eruptiva perstans, or renal cyst are 
plausible under the law.


CONCLUSIONS OF LAW

1.  A shrapnel wound to the right arm and hypertension were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1131, 5107, 7104 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1999).  

2.  The veteran has not submitted evidence of well-grounded 
claims with respect to the issues of service connection for 
an abdominal aortic aneurysm, telangiectasia macularis 
eruptiva perstans, or a renal cyst.  38 U.S.C.A. § 5107(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the veteran's service medical records reveals 
that on entrance examination a one inch scar was noted on his 
right arm.  A blood pressure reading of 164/100 was recorded.  
In a June 1967 record, it was noted that the veteran had a 
history of renal colic.  He had an attack of renal colic 
aboard an aircraft from Vietnam.  He was asymptomatic at the 
time of the examination.  On discharge examination, he was 
noted to have a scar on his right elbow and a blood pressure 
reading of 130/96 was recorded.  

Private outpatient treatment records dated from May 1993 to 
October 1995 are associated with the claims folder.  The 
records indicate that the veteran was diagnosed with various 
conditions including hypertension, aortic aneurysm, right 
renal mass lesion, and skin lesions.   

On a VA general examination in February 1996, the examiner 
noted that the veteran was first diagnosed with aortic 
aneurysm in April 1995 and that he was hypertensive, by 
history.  On examination, a blood pressure reading of 134/82 
was recorded while sitting, with a heart rate of 80 and 
normal respirations.  A blood pressure reading on standing 
was recorded as 136/86, with respirations of 14 and a pulse 
of 84.  Very distant heart sounds were noted with regular 
rate and rhythm and without any extra heart sounds.  The 
abdomen was obese.  It was impossible to feel the liver or 
spleen.  An abdominal aortic pulse could not be felt.  The 
diagnoses was thoracic aortic aneurysm, right renal cyst, 
hypertension, and asymptomatic cholelithiasis.

The veteran was afforded a subsequent VA cardiovascular 
examination in February 1996.  The examiner noted that the 
veteran's hypertension was initially identified in 1967, 
during service.  The veteran claimed that he has been on 
medication for his hypertension since service.  On 
examination, blood pressures of 148/98, 150/100, and 146/106 
were recorded.  An electrocardiogram was normal except for a 
PR interval of .22 seconds.  PA and lateral X-rays of the 
chest showed a dilated and tortuous ascending aorta and arch.  
The heart was not enlarged.  The cardiothoracic ratio was 
0.5.  The diagnoses was hypertension, under pharmacologic 
treatment since 1967, history of distal dissection of 
thoracic aorta, and small aneurysm of the abdominal aorta.

The veteran was afforded six VA examinations in January 1997.  
In a general VA examination, the veteran complained of 
fatigue and of chest pressure and pain on physical exertion.  
Blood pressure readings of 139/92, 146/98, 154/100, and 
148/100 were recorded.  There was normal sinus rhythm.  There 
was no evidence of renal impairment.  Blood urea nitrogen was 
20 and creatinine was 0.9.  The diagnoses were hypertension, 
poorly controlled, status post thoracic aortic aneurysm, 
right kidney cyst, and history of kidney stone.  

In a VA dermatological examination, the veteran reported a 
history of skin problems starting a year after his return 
from service in Vietnam.  On examination, there were 
multiple, light brown papules scattered on the trunk, back, 
arms, and legs.  There was a positive Barrier's sign.  There 
were three red/tan nodules with surrounding brown 
hyperpigmentation (one on the right leg and two on the left 
leg).  There was a smooth, mobile, dermal nodule with a 
central punctum in the right upper back.  There were multiple 
yellow-brown macules on the lateral dorsum of the feet.  The 
diagnoses was telangiectasia macularis eruptiva perstans, 
dermatofibromas, epidermal inclusion cyst, and pigmented 
purpura.

On VA orthopedic examination, the veteran complained of 
chronic pain in the right arm.  He stated that he received a 
shell fragment wound to his right arm while he was in 
Vietnam.  Ever since, he has been having residual pain on his 
wound area and throughout the right elbow.  The pain radiated 
to his right shoulder and had increased in severity.  On 
examination, there was a well healed superficial, surgical 
scar on the right upper arm, 3 inches long, and localized 
muscle flabbiness.  There was tenderness.  There was also 
tenderness over the superior aspect of the glenohumeral joint 
of the right shoulder.  The assessment was residuals from 
shell fragment wound over the right upper arm. 
      
On VA cardiovascular examination, the veteran complained of 
chest pain that occurred every day with activity and 
persisted for a couple of hours to a couple of days.  
Examination revealed a regular heart rhythm at 68 beats per 
minute.  The apex was 10 centimeters to the left of the mid 
sternal line in the fifth intercostal space.  S1 was normal.  
S2 was physiologically split.  No S4, S3, murmur, or systolic 
sound was audible.  Blood pressure readings of 124/90, 
156/106, and 146/94 were recorded.  Chest X-rays showed 
incomplete inspiration, a cardiothoracic ratio of .5, 
dilated, and tortuous thoracic aorta.  There were no changes 
from the previous X-rays taken in February 1996.  The 
diagnoses was history of hypertension since 1967, 
pharmacologically controlled; history of dissection of 
aneurysm of descending thoracic aorta; history of aneurysm of 
the abdominal aorta; and marked obesity. 

On VA genitourinary examination, the veteran stated that he 
had an attack of renal colic while in service.  He complained 
of back pain and urinary hesitancy that afflicts him from 
time to time.  The diagnoses was urolithiasis, per history, 
and prostate hyperplasia.

On VA examination for agent orange exposure determination, it 
was noted that the veteran had served in Vietnam.  The 
veteran claimed that he had laid on the ground where Agent 
Orange was sprayed and that he noticed that his shirt was wet 
afterwards.  Blood pressure readings of 150/110, 134/92, 
150/102, and 148/100 were recorded.  Based on current 
examination, and the previous VA examinations, the diagnoses 
was hypertension, morbid obesity, history of nephrolithiasis, 
benign renal cyst, abdominal aortic aneurysm, symptomatic 
cholelithiasis, chronic smoker, suggestion of COPD (based on 
chest X-rays), status-post shrapnel wound injury in the right 
arm with residual pain, degenerative joint disease status-
post disc surgery, and telangiectasia macularis eruptiva 
perstans with biopsy finding of perivascular infiltration.



II.  Analysis

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, 
claims which are plausible.  If he has not presented well-
grounded claims, his appeal must fail, and there is no duty 
to assist him further in the development of his claims 
because such development would be futile.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinksi, 1 Vet. App. 78 (1990).  

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

I.  Service Connection for Shrapnel Wound of the Right Arm 
and Hypertension  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).

The Board notes that a scar on the right arm and a blood 
pressure reading of 164/100 were recorded at the time of the 
veteran's examination, acceptance and enrollment in service.  
Thus, to that extent, the veteran is not presumed to have 
been sound at entrance.  38 U.S.C.A. § 1111. 

The Board further finds that the evidence does not establish 
that there was an increase in disability of the veteran's 
right arm scar or hypertension during his period of service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  There is no 
evidence of treatment for a shrapnel wound in service.  Also, 
an increase in the veteran's blood pressure reading was not 
found.  The only other blood pressure reading recorded in 
service was on the discharge examination.  At that time a 
blood pressure reading of 130/96 was recorded.  The veteran 
has not provided medical evidence that would provide evidence 
of aggravation of either the right arm scar or hypertension 
during service.  Thus, in the absence of evidence showing an 
increase in either disability, the preponderance of the 
evidence is against the claims that the veteran's pre-
existing scar of the right arm and hypertension was 
aggravated by service. 

II.  Service Connection for Abdominal Aortic Aneurysm, 
Telangiectasia Macularis Eruptiva Perstans, Secondary to 
Agent Orange Exposure, and Renal Cyst, Secondary to Agent 
Orange Exposure

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that evidentiary assertions on or accompanying a claim 
for VA benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Espiritu v. Derwinski, 2 
Vet.App. 492; Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
King v. Brown, 5 Vet. App. 19  (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Abdominal Aortic Aneurysm

The Board notes that all three Caluza requirements must be 
met in order to well-ground a claim.  In this case, the 
veteran is currently diagnosed with an abdominal aortic 
aneurysm.  Thus, the first Caluza requirement is met.  The 
veteran has alleged that the abdominal aortic aneurysm was 
first diagnosed in service, but the record otherwise does not 
contain any evidence that it was.  Moreover, the veteran has 
provided only his opinion to support the contention that his 
abdominal aortic aneurysm is related to service.  The veteran 
is not competent to render such a medical opinion.  Thus, the 
second and third Caluza requirements have not been met  
Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's abdominal aortic aneurysm and 
service, the veteran has not submitted a well-grounded claim 
and the appeal as to this issue is denied.  

 Telangiectasia Macularis Eruptiva Perstans, Secondary to 
Agent Orange Exposure, and Renal Cyst, Secondary to Agent 
Orange Exposure

With regard to Agent Orange exposure, VA laws and regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii) (1999).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne; Hodgkin's  disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(1999).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).  
Additionally, acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), note 2 
(1999).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation, a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The veteran's DD-214 shows that he served in the Republic of 
Vietnam during the Vietnam War Era.  He received the Vietnam 
Service and Campaign Medals.  His service medical records are 
negative for any indication of a skin rash or a renal cyst.

The Board has carefully evaluated the evidence discussed 
above, but must conclude that the veteran has not presented 
well-grounded claims for service connection for 
telangiectasia macularis eruptiva perstans or renal cyst, 
both claimed as secondary to Agent Orange exposure.  The 
veteran contends, in substance, that he incurred 
telangiectasia macularis eruptiva perstans and renal cyst as 
a result of exposure to Agent Orange while serving in 
Vietnam.  Private outpatient treatment records dated from May 
1993 to October 1995 reveal diagnoses for skins lesions and 
renal mass lesion.  Current VA examinations also reveal 
diagnoses of telangiectasia macularis eruptiva perstans and 
renal cyst.  However, there is no suggestion in the records 
that the veteran's skin condition or renal cyst was incurred 
due to exposure to any herbicide agent, or due to any 
incident of active service.  Here, the third Caluza 
requirement required to well ground a claim has not been met.  

In addition, the Board would emphasize that telangiectasia 
macularis eruptiva perstans and renal cyst are not diseases 
that are included in the list of diseases which the Secretary 
of Veterans Affairs, acting under the authority of the Agent 
Orange Act of 1991, has determined as associated with 
exposure to herbicide agents used in the Republic of Vietnam 
during the Vietnam era.  See 61 Fed. Reg. 57587 (1996); 
38 C.F.R. §§ 3.307(a)(6)(d), 3.309(e) (1999).  Therefore, 
these disorders are not listed among the disorders for which 
presumptive service connection due to Agent Orange exposure 
is warranted.

For the foregoing reasons, it is the decision of the Board 
that the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for the claimed effects of herbicide exposure in 
service.  The Board is unaware of any additional evidence 
which could serve to well ground the veteran's claims.  As 
the duty to assist is not triggered here by well-grounded 
claims, the Board finds that the VA has no obligation to 
further develop the veteran's claims.  38 U.S.C.A. § 5107(a) 
(West 1991).  




ORDER

1.  Service connection for a shrapnel wound of the right arm 
is denied.

2.  Service connection for hypertension is denied.

3.  Evidence of a well-grounded claim not having been 
submitted, service connection for abdomnal aortic aneurysm is 
denied.

4.  Evidence of a well-grounded claim not having been 
submitted, service connection for telangiectasia macularis 
eruptiva perstans, claimed as secondary to Agent Orange 
exposure, is denied.

5.  Evidence of a well-grounded claim not having been 
submitted, service connection for renal cyst, claimed as 
secondary to Agent Orange exposure, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

